DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5-7, 11-12, 15-17, 20 are rejected under 35 U.S.C. 102(a) (2) as being unpatentable over Niiino (US 2015/0353087).
As to claim 1 Niiino discloses a method comprising: 
receiving, via an electronic receiver of a vehicle, a message from another vehicle; and responsive to receiving the message from the other vehicle, providing, by a computer system of the vehicle in communication with said electronic receiver and to a vehicle system of the vehicle (Paragraph 22 “The other vehicle information acquisition unit 22 acquires information obtained from another vehicle positioned near the own vehicle, via vehicle-to-vehicle communication and the like. The information obtained from another vehicle includes the position of the other vehicle that is transmitting the information, the travelling speed of the other vehicle, and the like. The other vehicle information acquisition unit 22 sends the information obtained from the other vehicle to the processing unit 10”), instructions that configure the vehicle system of the vehicle to automatically implement countermeasure behavior with the vehicle (Paragraph 24 “he behavior control unit 26 is, for example, configured as an actuator that controls the throttle opening degree and braking of the own vehicle. The behavior control unit 26 controls the travelling speed and the inter-vehicle distance of the own vehicle in compliance with commands from the processing unit 10 by changing, as appropriate, the throttle opening degree and braking based on the commands from the processing unit 10. In addition, the behavior control unit 26 also includes an actuator that controls the steering angle of the own vehicle based on commands from the processing unit 10.”).
As to claim 2 Niiino discloses a method wherein: 
 (Paragraph 22); 
the vehicle system includes a braking system (Paragraph 24); and providing the instructions includes 
providing at least a portion of the instructions to the braking system that configure the braking system to apply brakes of the vehicle based on a speed of the vehicle and a distance between the vehicle and the location of the other vehicle(Paragraph 24).
As to claim 5 Niiino discloses a method wherein: the message further includes data indicative of a safe following distance to the other vehicle; and 
providing the instructions further includes providing at least another portion of the instructions to the braking system that configure the braking system to apply brakes of the vehicle based further on the safe following distance to the other vehicle (Paragraph 60).
As to claim 6 Niiino discloses a method wherein: 
providing the instructions further includes providing the at least other portion of the instructions to the braking system to apply vehicle brakes of the vehicle in response to determining that a difference between the safe following distance of the other vehicle and the distance between the vehicle and the location of the other vehicle and is less than a threshold (Paragraph 27).
As to claim 7 Niiino discloses a method further comprising: 
providing, by the computer system and to a powertrain system of the vehicle, additional instructions to adjust the speed of the vehicle so that the difference between the safe following distance of the other vehicle and the distance between the vehicle  (Paragraph 24, 27).
As to claim 11 the claim is interpreted and rejected as in claim 1.
As to claim 12 the claim is interpreted and rejected as in claim 2.
As to claim 15 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 6.
As to claim 17 the claim is interpreted and rejected as in claim 7.
As to claim 20 the claim is interpreted and rejected as in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 8, 13-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Niino (US 2015/0353087) in view of Wehner (US 2004/0061600)
As to claim 3 Wehner teaches a method wherein: 
the message further includes data indicative of whether the other vehicle is stopped (Paragraph 36); and 
providing the instructions further includes providing at least another portion of the instructions to the braking system that configure the braking system to apply brakes of the vehicle based further on the data indicative of whether the other vehicle is stopped (Paragraph 34).
It would have been obvious to one of ordinary skill to modify Niino to include the teachings of providing a message if the other vehicle is stopped for the purpose of improving the safety.
 (Paragraph 37).
As to claim 8 Wehner teaches a method wherein: 
the message further includes data indicative of an emergency warning light status of the other vehicle (Paragraph 47); and 
providing the instructions further includes providing at least another portion of the instructions to the braking system that configure the braking system to apply brakes of the vehicle based further on the emergency warning light status of the other vehicle (Paragraph 34).
As to claim 13 the claim is interpreted and rejected as in claim 3.
As to claim 14 the claim is interpreted and rejected as in claim 4.
As to claim 18 the claim is interpreted and rejected as in claim 8.

Claims 9-10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niino (US 2015/0353087) in view of Nakamura (US 2017/0274898)
As to claim 9 Nakamura teaches a method further comprising: 
determining, via a forward looking sensor of the vehicle, a location of an unobstructed portion of a road shoulder (Paragraph 30, 58, Figure 2), wherein 
providing the instructions further includes providing the at least other portion of the instructions to the braking system that configure the braking system to apply brakes of the vehicle based further on the location of the unobstructed portion of the road shoulder(Paragraph 58).

As to claim 10 Nakamura teaches a method further comprising: 
determining a steering angle based on the distance between the vehicle and the other vehicle and the location of the unobstructed portion of the road shoulder (Paragraph 58), wherein
providing the instructions further includes providing additional instructions to at least one of a steering system of the vehicle or a power train system of the vehicle that adjust a travel path of the vehicle based on the steering angle (Paragraph 58).
As to claim 19 the claim is interpreted and rejected as in claim 9-10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
1/11/2022